In this case the report of the commissioners was filed fifteen days before the session of the court, according to the statute ;* but the party objecting to the report did not file exceptions thereto until the second day of the term. A motion was made to dismiss the exceptions, as being out of time; but the court held that the rule in regard to filing exceptions in such cases, † which was in force before the statute of Nov. 16, 3825, requiring the report to be filed fifteen days before the session of the court, was enacted, was only so far modified by that statute, as that the filing must be considered as of the first day of the term; — and that the exceptions were filed in season.
As the court could not hear the case the present term, for want of time, a rule was granted to the parties to take testimony in vacation and file it with the clerk until the first of June next.

Which enacts that “the report of the commissioners shall be returned and filed in the office of the clerk of the court, at least fifteen days before the session of such court; if not, the party objecting to the report shall, on motion be entitled to a continuance to the succeeding term. St. of Nov. 16, 1825. Th. St. 90, — re-enacted, Rev. St. c. 20, § 32.


 Which provided that “ reports of auditors, referees, and road committees shall be filed with the clerk by the second day of the term, or the same will be postponed to the next term, and exceptions thereto, together with the evidence relied upon, shall be filed with the clerk within two days after the report is filed.’” 1 Aik. 400, rule 15.